Name: 94/880/EC: Commission Decision of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever for the year 1995 presented by Portugal and fixing the level of the Community' s financial contribution (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  agricultural activity;  Europe;  health;  means of agricultural production;  economic policy
 Date Published: 1994-12-31

 Avis juridique important|31994D088094/880/EC: Commission Decision of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever for the year 1995 presented by Portugal and fixing the level of the Community' s financial contribution (Only the Portuguese text is authentic) Official Journal L 352 , 31/12/1994 P. 0105 - 0105COMMISSION DECISION of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever for the year 1995 presented by Portugal and fixing the level of the Community's financial contribution (Only the Portuguese text is authentic) (94/880/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 thereof, Whereas Council Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of African swine fever; Whereas by letter dated 29 July 1994, Portugal has submitted a programme for the eradication of this disease; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990 on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Council Directive 92/65/EEC (4); Whereas the programme is included in the list of programmes for the eradication and surveillance of animal diseases which may have the advantage of participation of Community financing in 1995 to such a degree as established by Commission Decision 94/769/EC (5); Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Portugal up to a maximum of ECU 1 000 000; Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of African swine fever presented by Portugal is hereby approved for the period from 1 January to 31 December 1995. Article 2 Portugal shall bring into force by 1 January 1995 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 1. Financial participation by the Community shall be at the rate of 50 % of the costs of serological testing, slaughter and destruction of pigs, compensation for slaughtered pigs, cleaning and disinfection, restructuring of holdings in area 19, assistance for computerization and training activities incurred in Portugal up to a maximum of ECU 1 000 000. 2. The financial contribution of the Community shall be granted subject to: - forwarding a report to the Commission every three months on the progress of the programme and the costs incurred, - forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 1996 at the latest. Article 4 This Decision is addressed to the Portuguese Republic. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 347, 12. 12. 1990, p. 27. (4) OJ No L 268, 14. 9. 1992, p. 54. (5) OJ No L 305, 30. 11. 1994, p. 38.